DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Response to Amendment
Applicant previously filed claims 1-12. Claims 1 and 12 have been amended. Claim 4 has been cancelled. Accordingly, claims 1-3 and 5-12 are pending in the current application.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific assumed definition of “a block edge associated with the target block for the de-blocking filter”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, any block on which the decision on whether or not to apply loop filtering, which includes de-blocking, is made, is a target block for the de-blocking filter, and includes a block edge.
Applicant argues that Ahn et al. fails to teach “a block edge associated with the target block for the de-blocking filter is aligned with the virtual boundary and the virtual boundary is a transform block boundary or a sub-block boundary”. Ahn et al. in Paragraph 72 teaches “The filter unit 150 may include at least one of a deblocking filter, an offset correction unit, and an adaptive loop filter (ALF).” In Paragraph 73, Ahn et al. teaches “The deblocking filter can eliminate a block distortion attributable to a boundary between blocks from a reconstructed picture. In order to determine whether it is necessary to perform deblocking, a determination of whether to apply deblocking to the current block may be performed based on pixels included in several rows or columns included in a block. When it is determined that it is necessary to apply deblocking to a block, a strong filter or a weak filter may be selectively used according to the intensity of the deblocking. At the time of performing the deblocking, when both of vertical filtering and horizontal filtering are used, the vertical filtering and the horizontal filtering may be performed in parallel.” In Paragraph 74, it teaches “The offset correction unit can refine an offset between the deblocked video and the original video on a per-pixel basis. In order to perform offset correction for a certain picture, various offset correction methods can be used: a method of dividing pixels included in a video into a predetermined number of regions, determining a region to undergo the offset correction, and performing offset correction on the determined region; and a method of performing offset correction while taking edge information of each pixel into account.” In Paragraph 191, Ahn et al. teaches “For example, when the application range for filtering covers three pixels on each side of a boundary (i.e., three pixels on the left side and three pixels on the right side) in FIGS. 17(a) and 17(b), there occurs a region to which filtering is applied multiple times. On the other hand, when the application range of filtering covers one pixel on each side of a boundary (i.e., one pixel on the left side and one pixel on the right side) in FIGS. 17(a) through 17(c), there is a region to which filtering is not applied multiple times. In one embodiment, the application range for filtering may be zero pixels on each side of the boundary. That is, application of in-loop filtering may be skipped.” In Paragraph 200, Ahn et al. teaches “ON/OFF information on application of in-loop filtering may be signaled using a bit-stream at any level of various levels such as a sequence level, a picture level, a slice level, a tile level, a block level, a coding unit group level, a coding unit level, and a sub-coding unit level. Although ON is set for an upper level, selective application may be performed at a lower level according to the ON/OFF information. ON information indicating that in-loop filtering is applied to both of the coding block boundary and the virtual block boundary may be signaled at a video sequence level. OFF information indicating that in-loop filtering is applied to neither the coding block boundary nor the virtual block boundary within a specific picture may be signaled.” In Paragraph 201, it teaches “When the size of a virtual block is equal to one pixel size, the pixels constituting the respective virtual blocks may have different motion vectors. In this case, application of the in-loop filtering to the virtual block boundaries may be skipped. In addition, as illustrated in FIG. 17(b), when an application range for in-loop filtering extends over two boundaries, application of in-loop filtering to one of the two boundaries may be skipped. In some cases, in-loop filtering may be applied only to the coding block boundaries and application of in-loop filtering to the virtual block boundaries may be selectively skipped.” This clearly teaches the limitations as claimed.           
In light of the above remarks, the claims are rejected as before.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al.  (US 20190089961 A1) in view of Van der Auwera et al. (US 20190007684 A1).
Regarding Claim 12, Ahn et al. teaches an apparatus for coding a video sequence, wherein pictures from the video sequence include one or more discontinuous edges (Paragraph 15; a boundary necessarily defines a discontinuous edge in the way the picture is being split, also virtual blocks having differing motion vectors is a discontinuity of content as well), the apparatus comprising one or more electronic devices or processors configured to:
receive a reconstructed filtered unit for a current reconstructed pixel in a current picture comprising a 360-degree view, wherein the reconstructed filtered unit is associated with a loop filter and the reconstructed filtered unit comprises first reconstructed pixels for applying a loop filtering process associated with the loop filter to the current reconstructed pixel (Paragraphs 72-76; Paragraph 104);
apply the loop filtering process associated with the loop filter to the current reconstructed pixel to generate a filtered reconstructed pixel, wherein the loop filter corresponds to a de-blocking filter and the loop filtering process is disabled for a target block if a block edge associated with the target block for the de-blocking filter is aligned with the virtual boundary and the virtual boundary is a transform block boundary or a sub-block boundary (Paragraphs 72-74; Paragraphs 90-93; Paragraphs 188-201; clearly teaches that the loop filtering may be deblocking filter and that the filtering may be skipped when the alignment of the boundaries are not suitable), 
wherein when the loop filtering process for the current reconstructed pixel is across a virtual boundary of the current picture, the loop filtering process is disabled for the transform block boundary or the sub-block boundary (Paragraph 15; a boundary necessarily defines a discontinuous edge in the way the picture is being split, also virtual blocks having differing motion vectors is a discontinuity of content as well; Paragraphs 188-201),
wherein the filtered reconstructed pixel is the same as the current reconstructed pixel when the loop filtering process is disabled (Paragraphs 199-200); and
provide a processed picture comprising the filtered reconstructed pixel (Paragraphs 72-76), wherein the video sequence is a 360-degree virtual reality (VR360) video sequence (Paragraph 104; a 360 degree video is presented necessarily with at least one image face).
However, Ahn et al. does not explicitly teach that the picture is projected onto plural faces of a cube.
Van der Auwera et al., however, teaches that the picture is projected onto plural faces of a cube (Paragraph 7; Paragraphs 78-81).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the filtering techniques of Ahn et al. to include the cubic projection and associated boundary filtering of Van der Auwera et al. as shown above in order to achieve improved seam/boundary artifact reduction results (See Van der Auwera et al. Paragraph 81).
Method claim 1 is drawn to the method of using corresponding apparatus claimed in claim 12 as shown above, this claim has similar limitations and is rejected for the same reasons of anticipation as used above.
Regarding Claim 2, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the video sequence corresponds to a 360-degree virtual reality (VR360) video (Paragraph 104).
Regarding Claim 3, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the loop filter belongs to a group comprising de-blocking filter, SAO (Sample Adaptive Offset) and ALF (Adaptive Loop Filter) (Paragraph 72).
Regarding Claim 5, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the loop filter corresponds to a de-blocking filter and the loop filtering process is disabled for a target block if the virtual boundary crosses through the target block, the target block comprising a transform block or sub-block (Paragraphs 188-200).
Regarding Claim 6, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein the loop filter corresponds to a de-blocking filter and the loop filtering process is disabled for a target block if the virtual boundary cross a neighbouring block of the target block, and wherein the loop filtering process is applied to a block boundary between the target block and the neighbouring block of the target block (Paragraphs 188-200).
Regarding Claim 7, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein when the loop filter uses adaptive filter size, any loop filter candidate across the virtual boundary is removed and the loop filtering process is disabled if no remaining loop filter candidate is available (Paragraphs 188-200).
Regarding Claim 8, Ahn et al. and Van der Auwera et al. teach the method of claim 1, further comprising, when the loop filter uses adaptive filter size and the loop filtering process is applied to the current reconstructed pixel, determining a selected filter and transmitting a syntax in a bitstream to indicate the selected filter (Paragraphs 90-94; Paragraphs 188-200).
Regarding Claim 9, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein when the loop filter uses adaptive filter size, a loop filter candidate is determined and whether the loop filtering process associated with the loop filter candidate is across the virtual boundary is checked; if the loop filtering process associated with the loop filter candidate is across the virtual boundary, whether a smaller loop filter candidate exists is checked; and if no smaller loop filter candidate is available, the loop filtering process is disabled (Paragraphs 188-200).
Regarding Claim 10, Ahn et al. and Van der Auwera et al. teach the method of claim 9, wherein if the smaller loop filter candidate exists, the smaller loop filter candidate is used as the loop filter candidate and whether the loop filtering process associated with the loop filter candidate is across the virtual boundary is checked (Paragraphs 188-200).
Regarding Claim 11, Ahn et al. and Van der Auwera et al. teach the method of claim 1, wherein, when the current picture is in a particular layout results of boundary checking derived for a target filtered unit in a row of filtered units are shared by other filtered units in the row of filtered units, and wherein the boundary checking determines whether the loop filtering process for the target filtered unit is across the virtual boundary between a top sub-frame and a bottom sub-frame of the current picture (Paragraph 146; Paragraphs 182-185; Paragraphs 188-200).
However, Ahn et al. does not explicitly teach that the the current picture is in a 3×2 layout of cubemap-based projection.
Van der Auwera et al., however, teaches that the current picture is in a 3×2 layout of cubemap-based projection (Paragraph 7; Paragraphs 78-81).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the filtering techniques of Ahn et al. to include the virtual boundary loop filter disabling of Van der Auwera et al. as shown above in order to achieve improved seam/boundary artifact reduction results (See Van der Auwera et al. Paragraph 81).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483